Citation Nr: 0421458	
Decision Date: 08/05/04    Archive Date: 08/09/04

DOCKET NO.  03-17 813	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for residuals of a back 
injury.  

2.  Entitlement to service connection for hypertension.  


REPRESENTATION

Veteran represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

R. Coppola

INTRODUCTION

The veteran served on active duty from January 1970 to 
September 1974.  

The case is before the Board of Veterans' Appeals (Board) on 
appeal from the St. St. Louis, Missouri, Department of 
Veterans Affairs (VA) Regional Office (RO).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran seeks service connection for residuals of a back 
injury.  In his July 2001 application for compensation the 
veteran stated he sustained back injuries in a helicopter 
crash in the spring of 1971 while stationed aboard the U.S.S. 
IWO JIMA.  

In his August 2002 notice of disagreement, the veteran stated 
the helicopter crash occurred in the Gulf of Tonkin while 
participating in support of Operation Lambon in early 1971.  
He was assigned to 3rd Recon, 3rd Marine Division, FMF 
stationed aboard the U.S.S. IWO JIMA at that time.  He also 
stated that he was injured during a training accident on May 
5, 1971 while stationed on Okinawa with the 3rd Recon, 3rd 
Marine Division.  He stated that one person died in that 
accident.  He stated that he received medical treatment, 
which is shown in his service medical records.  

At the personal hearing, the veteran testified the helicopter 
crash occurred in or about January or February 1971.  He 
testified that the May 1971 accident occurred during live 
fire training exercises when all the explosions or grenades 
went off at the same time.  He testified that a corpsman and 
another marine were killed and others wounded in that 
accident.  He testified that he sustained low back pain and 
lower leg pain at that time.  The service medical records 
show the veteran was seen on May 25, 1971 for left thigh 
pain.  He was standing at the rear of the column in chest 
deep water when two pounds of explosives (TNT) detonated 
nearby.  Physical examination showed a two-centimeter 
hematoma-bruise to the anterior left thigh that was tender to 
palpation.  The Board finds that attempts should be made to 
verify the facts surrounding the helicopter crash in early 
1971 and to obtain additional facts regarding the May 1971 
training accident.  

In his July 2001 application for compensation, the veteran 
reported that he received treatment for high blood pressure 
from December 1998 to April 1999 at the VA Medical Center in 
Poplar Bluff, Missouri.  These records have not been 
obtained.  

The veteran reported that Thomas C. Sparkman, M.D., has 
treated him for residuals of his in-service injuries and his 
high blood pressure/hypertension since 1974.  The veteran 
submitted copies of Dr. Sparkman's medical treatment records, 
which are dated from 1997 to 2003.  In a March 2004 statement 
the veteran reported that his remaining medical records dated 
from 1974 to 1996 were inadvertently destroyed during an 
office move.  He stated that Dr. Sparkman would provide him a 
letter explaining the treatment he provided the veteran since 
1974.  The evidence does not contain this statement and the 
veteran should be afforded the opportunity to submit this 
evidence.  

The veteran testified that he has been awarded Social 
Security Administration disability benefits since June 2001 
for his back disability.  The claims folder does not include 
that decision and it is unclear whether the evidence includes 
all the medical records used in that determination.  

VA's duty to assist the veteran includes obtaining relevant 
medical records and a medical examination and/or opinion 
where the information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2003).

The Board observes that additional due process requirements 
may be applied as a result of the enactment of the Veterans 
Claims Assistance Act and its implementing regulations.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to the claim, the case is 
REMANDED for the following:

1.  Review the claims file and ensure 
that all VCAA notice obligations have 
been satisfied in accordance with 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002), and any other applicable 
legal precedent.  Such notice should 
specifically apprise him of the evidence 
and information necessary to substantiate 
his claim and inform him whether he or VA 
bears the burden of producing or 
obtaining that evidence or information, 
and of the appropriate time limitation 
within which to submit any evidence or 
information.  Request that he provide any 
evidence in his possession that pertains 
to the claim as explicitly required by 
38 C.F.R. § 3.159(b).  38 U.S.C.A. 
§ 5103(a) and (b) (West 2002); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  A 
record of his notification must be 
incorporated into the claims file.

2.  Request veteran to identify the names 
of the men killed and/or wounded and any 
other details regarding the helicopter 
crash in or about January or February 
1971 and the May 1971 training accident.  
The RO should contact the appropriate 
service department and/or USACRUR and 
attempt to obtain corroboration of the 
facts surrounding the claimed events to 
include unit reports from the veteran's 
unit.  The details already reported by 
the veteran regarding these events are 
set forth in the body of this remand 
decision.  Efforts to ascertain this 
information should continue until it is 
obtained or reasonably certain that 
further efforts would be futile.  

3.  Request veteran to identify the 
names, addresses, and dates of treatment 
for all medical care providers, VA and 
non-VA, inpatient and outpatient, who 
possess additional records referable to 
treatment for residuals of his back 
injury and hypertension.  After obtaining 
any necessary authorization, these 
records to include medical records from 
the VA Medical Center in Poplar Bluff, 
Missouri from December 1998 to April 
1999.  If any of the identified records 
cannot be obtained, the veteran should be 
notified of such and the efforts used in 
requesting these records.  The veteran 
stated that he would submit a letter from 
Dr. Sparkman explaining the treatment Dr. 
Sparkman provided him since 1974.  
However, the veteran should be advised 
that such a letter is not of record.

4.  The AMC should obtain the June 2001 
Social Security Administration decision 
awarding disability benefits for the 
veteran's back disability and the medical 
records used in that determination, which 
are not already in the claims folder.  If 
any of the identified records cannot be 
obtained, the veteran should be notified 
of such and the efforts used in 
requesting these records.  

5.  After completion of # 1-4, the 
veteran should be scheduled for a VA 
examination to determine the nature and 
severity of his current back disorder.  
The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiner prior the 
examination.  The medical examiner should 
state the correct diagnosis for the 
veteran's current back disorder.  Based 
on the evidence, which should include the 
service medical records and any other 
corroborating evidence obtained from the 
service department regarding the claimed 
in-service events, the examiner should 
express an opinion as to whether it is as 
least as likely as not that the veteran's 
current back disorder is related to 
service or any incidents/injuries 
therein.  Any medical findings and 
opinions expressed by the medical 
examiner should be accompanied by a 
complete rationale.  

6.  After completion of # 1-4, the 
veteran should be scheduled for a VA 
examination to determine the nature and 
severity of his elevated blood pressure.  
The veteran's treating physician has 
diagnosed hypertensive cardiovascular 
disease.  The claims file and a separate 
copy of this remand must be made 
available to and reviewed by the examiner 
prior the examination.  
The medical examiner should provide an 
opinion as to whether it is as least 
likely as not that the veteran's 
hypertension began in service.  

If so, the medical examiner should state 
when this is first shown in the evidence 
of record.  Specifically, the medical 
examiner should state whether it had been 
present to a compensable degree, i.e., 
diastolic pressure is predominantly 100 
or more, or; an individual with a history 
of diastolic pressure predominantly 100 
or more who requires continuous 
medication for control.  Any medical 
findings and opinions expressed by the 
medical examiner should be accompanied by 
a complete rationale.  

7.  The issues on appeal should then be 
readjudicated.  If the requested benefits 
are not granted to the veteran's 
satisfaction, a supplemental statement of 
the case (SSOC) should be furnished.  The 
SSOC must contain notice of all 
applicable criteria pertinent to the 
veteran's claim, which has not been 
previously provided in the statement of 
the case.  A reasonable period of time 
for a response should be afforded.  
Thereafter, the case should be returned 
to the Board for final appellate review, 
if otherwise in order.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the AMC.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the AMC.  
The law requires all claims that are remanded by the Board or 
by the CAVC for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                  
_________________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




